JOHN J. KEHOE, Circuit Judge.
Writ of prohibition: This cause came on to be finally heard by this court on the suggestion for writ of prohibition of the petitioners, and this court having found that case no. 70C-1784 currently pending in the justice of the peace court of district no. 1 of Dade County is an action to remove a tenant, specifically Rose Roberts and all occupants; and that the “notice to quit” served pursuant to F. S. 83.20(2) demanded the amount of $665 or possession of the premises within three days of service; and that service of said notice is a jurisdictional prerequisite to commencement of a removal of tenant action under chapter 83 of the Florida Statutes; and that art. 5, §11(2) of the Florida Constitution limits the civil jurisdiction of the justices of the peace of Florida to those “cases at law in which the demand or value of the property involved does not exceed $100...” and that since the notice to quit in a removal of tenant action is jurisdictional, any demand for an amount in excess of $100 exceeds the subject matter jurisdiction of the justice of the peace courts of Florida.
It is ordered and adjudged that respondents Charles Snowden, as justice of the peace of district no. 1 of Dade County, and Charles Nachman, as constable of district no. 1 of Dade County, are hereby prohibited from trying or enforcing the removal of tenant action presently pending in the justice of the peace court for district no. 1 of Dade County against petitioners Rose Roberts and all occupants, case no. 70C-1784; and are hereby prohibited from trying and/or enforcing any removal of tenant action wherein the defendant-tenant is a member of petitioner’s class. Petitioner’s class shall be defined as those defendants in removal of tenant actions who have allegedly been served a “notice to quit” which demands an amount in excess of $100 or possession of the premises within three days.